PER CURIAM.
The prosecution traversed allegations made in the motion to dismiss filed below in Case No. 93-2461C, before that case was consolidated with Case No. 94-110C. The addendum to the motion to dismiss was also met with a sworn traverse. Under Florida Criminal Procedure Rule 3.190(c)(4)(d), therefore, the motion to dismiss (with addendum) should have been denied. On this basis, we affirm, without reaching the question of statutory construction addressed below.
ERVIN, KAHN and BENTON, JJ„ concur.